                     Case 1:20-cv-03010-APM Document 22 Filed 11/04/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                   District
                                             __________     of Columbia
                                                         District of __________


         UNITED STATES OF AMERICA, et al.,                     )
                             Plaintiff                         )
                                v.                             )      Case No.     1:20-cv-03010-APM
                        GOOGLE LLC                             )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          State of Florida                                                                                             .


Date:          11/04/2020                                                                 /R. Scott Palmer
                                                                                         Attorney’s signature


                                                                                 R. Scott Palmer     Bar No. 220353
                                                                                     Printed name and bar number
                                                                                 Office of Florida Attorney General
                                                                                         PL01-The Capitol
                                                                                      Tallahassee, FL 32399

                                                                                               Address

                                                                                 Scott.Palmer@myfloridalegal.com
                                                                                            E-mail address

                                                                                          (850) 414-3300
                                                                                          Telephone number

                                                                                          (850) 488-9134
                                                                                             FAX number
